Order entered October 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01034-CV

                          IN THE INTEREST OF O.W., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-78471-X

                                           ORDER
       The reporter’s record is past due. The trial court has determined that appellant is indigent

and allowed to proceed without advance payment of costs. See TEX. R. APP. P. 20.1(k).

       This appeal cannot proceed without the reporter’s record. Accordingly, we ORDER

Pamela Sumler, Official Court Reporter for the 305th Judicial District Court of Dallas County,

Texas, to file the reporter’s record on or before OCTOBER 15, 2013.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Pamela Sumler and all counsel of record.

                                                      /s/   DAVID LEWIS
                                                            JUSTICE